Citation Nr: 0711558	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  03-33 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for Sjogren's syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for Sjogren's syndrome with a 20 percent 
evaluation, effective August 10, 2001.  

In January 2006 the veteran filed a claim for increased 
compensation based on unemployability.  Entitlement to 
individual unemployability was denied in an April 2004 rating 
decision.  The veteran's appeal of this decision was closed 
when he did not submit a substantive appeal.  The veteran's 
January 2006 claim has not yet been adjudicated.  This matter 
is referred to the agency of original jurisdiction (AOJ) for 
appropriate action.  

In a January 2006 statement the veteran also requested that 
he be awarded a higher degree of compensation.  A June 2006 
RO decision subsequently granted an increased evaluation of 
10 percent for bilateral parotitis and deferred the claim for 
an increased evaluation for degenerative disc disease of the 
cervical spine.  This claim has not been adjudicated, and is 
also referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain such pertinent 
records.  Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA 
to obtain pertinent VA records).  

In a January 2006 statement in support of his claim, the 
veteran requested that all his medical records from the 
Salisbury and Durham VA Medical Centers be pulled and used as 
medical evidence in awarding a higher degree of compensation.  
In his January 2006 claim for increased compensation based on 
unemployability, the veteran indicated that his service 
connected Sjogren's syndrome prevented him from securing or 
following any substantially gainful occupation, and that he 
had received treatment for this condition at the Durham VA 
Medical Center and the VA outpatient clinic from January 2005 
through the present.  The most recent VA treatment records 
associated with the claims file are from August 2005.  As any 
records of treatment for Sjogren's syndrome since August 2005 
are potentially pertinent to the appeal and are within the 
control of VA, they should be obtained and associated with 
the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Secondly, the most recent supplemental statement of the case 
(SSOC) was issued in August 2005.  Additional evidence 
pertinent to the appeal has been associated with the claims 
file since that SSOC.  In particular, an April 2006 VA dental 
examination included an assessment of moderate to severe 
Sjogren's syndrome presentation.  The examiner opined that a 
rheumatology evaluation was needed for Sjogren's severity 
determination.  He added that, because of Sjogren's syndrome, 
the veteran's ability to assemble and swallow a bolus of food 
was highly compromised due to of his severely diminished 
salivary flow, which was directly related to Sjogren's 
syndrome.  He added that the veteran's dentition was failing 
because of this poor salivary flow.  The examiner opined that 
the majority of of the veteran's dental problems were related 
to Sjogren's syndrome, which he described as "out of 
control."  

This VA examination is pertinent to the claim in that it 
relates to the current severity of the veteran's Sjogren's 
syndrome.  When additional pertinent evidence is received by 
an agency of original jurisdiction (AOJ) after a statement of 
the case has been issued, and before an appeal is certified 
to the Board, governing regulations require that the 
additional evidence be reviewed and an SSOC be issued.  
38 C.F.R. § 19.31.

Finally, Sjogren's syndrome was most recently evaluated at VA 
examinations in August 2005.  The veteran is entitled to a 
new VA examination where there is evidence that the condition 
has worsened since the last examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

The April 2006 VA dental examination constitutes evidence of 
such worsening.  In addition, at the August 2005 VA joints 
examination, the examiner noted that all of the veteran's 
orthopedic complaints have been attributed to Sjogren's 
syndrome by his physicians, but that there is no way to prove 
this one way or the other.  However, at VA examination for 
infectious, immune, and nutritional disabilities conducted on 
the same date, the same examiner noted Sjogren's syndrome is 
"a galaxy of symptoms, the symptoms of which are used to 
verify the condition of the disease."  He continued that the 
presence of dry eyes, dry mouth, and some gastrointestinal 
reflux are major factors in this, but that the veteran had a 
multiplicity of other complaints which are clearly not 
related to Sjogren's syndrome.  A VA examination is needed to 
evaluate the severity of this service connected disability, 
and to distinguish the manifestations of Sjogren's syndrome 
from unrelated complaints.   

Accordingly, the case is REMANDED for the following action:

1. Request all records of VA treatment 
for Sjogren's syndrome since August 2005, 
in particular from the Durham and 
Salisbury VA Medical Centers.  

2.  Schedule the veteran for a VA 
examination to evaluate the severity of 
Sjogren's syndrome.  The examiner should 
review the claims file and note such 
review in the examination report or in an 
addendum.  

The examiner should state with 
specificity which of the veteran's 
orthopedic and other complaints are part 
of, or secondary to, his service 
connected Sjogren's syndrome, and clearly 
distinguish which of those disabling 
entities are unrelated to it.  

The examiner should note whether the 
veteran's Sjogren's syndrome is 
manifested by symptom combinations 
productive of definite impairment of 
health objectively supported by 
examination findings.

The examiner should note whether the 
veteran's Sjogren's syndrome is 
manifested by weight loss and anemia 
productive of severe impairment of 
health.

The examiner should indicate whether the 
veteran experiences incapacitating 
exacerbations of Sjogren's syndrome 3 or 
more times a year, or severely 
incapacitating exacerbations 4 or more 
times a year.  If the veteran experiences 
severely incapacitating exacerbations 
occurring less than 4 times a year, the 
examiner should indicate whether such 
exacerbations occur over prolonged 
periods.  

The examiner should indicate whether 
Sjogren's syndrome is manifested by 
constitutional manifestations associated 
with active joint involvement which are 
totally incapacitating.  

A complete rationale for all opinions 
should be provided.  If the examiner is 
unable to present any opinion without 
resorting to speculation, it should be so 
noted.  

3.  After ensuring the development is 
complete, re-adjudicate the claim, 
considering all the evidence of record.  
If the claim remains denied, issue a 
supplemental statement of the case before 
returning the claim to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

